     Case 2:18-cr-00813-CJC Document 31 Filed 06/08/20 Page 1 of 8 Page ID #:136



 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                  No. CR 18-00813-CJC

12              Plaintiff,                      ORDER SETTING FORTH FACTUAL
                                                FINDINGS PURSUANT TO
13                   v.                         THE CARES ACT
14   ANTHONY PETE LEON, JR.,

15              Defendant.

16

17        The Court, having read and considered the government’s ex parte
18   application for an order setting forth factual findings regarding the
19   necessity of proceeding by video teleconference in this case, hereby
20   issues the following factual findings:
21        (1)   On March 13, 2020, the President of the United States
22              issued a proclamation declaring a National Emergency in
23              response to the COVID-19 (Coronavirus Disease) pandemic.
24        (2)   The Governor of the State of California declared a
25              Proclamation of a State of Emergency to exist in California
26              on March 4, 2020.     Health Officers from Los Angeles,
27              Riverside, Orange, San Bernardino, Santa Barbara, San Luis
28              Obispo, and Ventura Counties subsequently issued local
                                            1
     Case 2:18-cr-00813-CJC Document 31 Filed 06/08/20 Page 2 of 8 Page ID #:137



 1              emergency orders and proclamations related to public

 2              gatherings.

 3        (3)   To date, several thousand people within the Central

 4              District of California have been confirmed to be infected

 5              with COVID-19 and the number of those infected continues to

 6              rise, causing an emergency pandemic.

 7        (4)   In their continuing guidance, the Centers for Disease

 8              Control and Prevention and other public health authorities

 9              have suggested the public avoid social gatherings in groups

10              of more than 10 people and practice physical distancing

11              (within about six feet) between individuals to potentially

12              slow the spread of COVID-19.       The virus is thought to

13              spread mainly from person-to-person contact, and no vaccine

14              currently exists.

15        (5)   These social distancing guidelines -- which are essential

16              to combatting the virus -- are generally not compatible

17              with holding in-person court hearings.

18        (6)   On March 27, 2020, Congress passed the Coronavirus Aid,

19              Relief, and Economic Security Act (“CARES Act”), which

20              authorized the Judicial Conference of the United States to

21              provide authority to Chief District Judges to permit

22              certain criminal proceedings to be conducted by video or

23              telephonic conference.

24        (7)   Under § 15002(b) of the CARES Act, “if the Judicial

25              Conference of the United States finds that emergency

26              conditions due to the national emergency declared by the

27              President under the National Emergencies Act (50 U.S.C.

28              1601 et seq.) with respect to the Coronavirus Disease 2019

                                          2
     Case 2:18-cr-00813-CJC Document 31 Filed 06/08/20 Page 3 of 8 Page ID #:138



 1              (COVID–19) will materially affect the functioning of either

 2              the Federal courts generally or a particular district court

 3              of the United States, the chief judge of a district

 4              court . . . specifically finds, upon application of the

 5              Attorney General or the designee of the Attorney General,

 6              or on motion of the judge or justice, that felony pleas

 7              under Rule 11 of the Federal Rules of Criminal Procedure

 8              and felony sentencings under Rule 32 of the Federal Rules

 9              of Criminal Procedure cannot be conducted in person without

10              seriously jeopardizing public health and safety, and the

11              district judge in a particular case finds for specific

12              reasons that the plea or sentencing in that case cannot be

13              further delayed without serious harm to the interests of

14              justice, the plea or sentencing in that case may be

15              conducted by video teleconference, or by telephone

16              conference if video teleconferencing is not reasonably

17              available.”

18        (8)   On March 29, 2020, the Judicial Conference of the United

19              States made the appropriate findings as required under the

20              CARES Act, finding specifically that “emergency conditions

21              due to the national emergency declared by the President

22              under the National Emergencies Act (50 U.S.C. § 1601, et

23              seq.) with respect to the Coronavirus Disease 2019 (COVID-

24              19) have materially affected and will materially affect the

25              functioning of the federal courts generally.”

26        (9)   On March 29, 2020, the Chief Judge of this District also

27              made the appropriate findings as required under the CARES

28              Act, finding “that felony pleas under Rule 11 of the

                                          3
     Case 2:18-cr-00813-CJC Document 31 Filed 06/08/20 Page 4 of 8 Page ID #:139



 1              Federal Rules of Criminal Procedure and felony sentencings

 2              under Rule 32 of the Federal Rules of Criminal Procedure

 3              cannot be conducted in person without seriously

 4              jeopardizing public health and safety.         As a result, if

 5              judges in individual cases find, for specific reasons, that

 6              felony pleas or sentencings in those cases cannot be

 7              further delayed without serious harm to the interests of

 8              justice, judges may, with the consent of the defendant or

 9              the juvenile after consultation with counsel, conduct those

10              proceedings by video conference, or by telephonic

11              conference if video conferencing is not reasonably

12              available.”

13        (10) Through this order, I now find that the sentencing in this

14              case cannot be further delayed without serious harm to the

15              interests of justice.      My specific reasons are as follows:

16        (11) On March 23, 2020, the Chief Judge of this District

17              activated The Continuity of Operations (“COOP”) Plan for

18              the Central District of California.

19        (12) Under the COOP Plan, all of the Courthouses of the Central

20              District of California are closed to the public except for
21              hearings on criminal duty matters.        Hearings by video and
22              telephonic conference may be held by individual Judges in
23              certain criminal matters, but in-person hearings should not
24              be held unless compelling circumstances dictate so.
25        (13) A majority of all the District Judges in this District have
26              extended the activation of the COOP Plan through and
27              including June 1, 2020.       As a result, no Judge in this
28              District should hold any criminal trials or in-person

                                          4
     Case 2:18-cr-00813-CJC Document 31 Filed 06/08/20 Page 5 of 8 Page ID #:140



 1              hearings in criminal or civil cases until June 22, 2020,

 2              unless compelling circumstances dictate otherwise.

 3        (14) On April 9, 2020, the Judicial Council of the Ninth Circuit

 4              declared a judicial emergency in this District pursuant to

 5              18 U.S.C. § 3174(d).     The Judicial Council declared this

 6              emergency because, among other reasons, the Central

 7              District of California is one of the busiest judicial

 8              districts in the country.

 9        (15) As described in the report accompanying the Judicial

10              Council’s declaration, this District currently ranks 3rd in

11              the Ninth Circuit and 12th nationally in weighted filings,

12              with 692 weighted filings per judgeship for the 12-month

13              period ending December 31, 2019.        Considering the 10

14              judicial vacancies, the adjusted weighted filings per judge

15              is 1,076.   Overall, the total civil and criminal filings in

16              the District reached 16,890 in 2019.

17        (16) Prior to the Judicial Council declaring the judicial

18              emergency, the number of criminal cases filed by the U.S.

19              Attorney’s Office had risen substantially over previous

20              totals.   The USAO has represented that the number of AUSAs

21              in the Central District is at an all-time high, and that

22              the USAO will soon have approximately 220 AUSAs to

23              prosecute criminal cases.

24        (17) This District is authorized 27 permanent judgeships, one

25              temporary judgeship, and has 10 vacancies, the oldest of

26              which has remained unfilled since 2014.         All are

27              categorized as judicial emergencies.        There are eight

28              nominees pending, but due to the COVID-19 pandemic the

                                          5
     Case 2:18-cr-00813-CJC Document 31 Filed 06/08/20 Page 6 of 8 Page ID #:141



 1              status of confirmation hearing dates remains uncertain.

 2              Seven active district judges are eligible to take senior

 3              status or retire immediately.

 4        (18) Since 2011, this District has requested anywhere from 8 to

 5              13 additional judgeships.      The District has not received

 6              any additional permanent or temporary judgeships since

 7              1990.

 8        (19) As the Judicial Conference concluded, the exceptionally

 9              large number of cases pending in this District represents

10              an emergency.    A vacancy on a district court is generally

11              considered an “emergency” if the court’s “weighted filings”

12              exceed 600 per judgeship.      The Central District of

13              California’s weighted filings, 692 per judgeship (61

14              percent above the Conference standard), are high enough for

15              each Judge’s caseload to be deemed an emergency.

16        (20) In normal times, these extreme caseloads can interfere with

17              the prompt resolution of cases and administration of

18              justice in this District.      In an October 2019 letter to the

19              White House and Congress, the Chief Judge of this District

20              warned that “[a]s alarming as this is, the situation may

21              well worsen.    Many of the active district judges on the

22              Court who are eligible to retire continue to serve, despite

23              the ever growing workload.      If all of them chose to retire,

24              only eleven active judges would remain, putting at grave

25              risk our Court’s ability to serve the millions of people in

26              the Central District.”

27        (21) The ongoing COVID-19 pandemic will only exacerbate these

28              serious problems.     As described in an April 9 Bloomberg

                                          6
     Case 2:18-cr-00813-CJC Document 31 Filed 06/08/20 Page 7 of 8 Page ID #:142



 1              article entitled “Short-Benched U.S. Trial Courts Face

 2              Post-Pandemic Crisis,” districts with high caseloads and a

 3              large number of judicial vacancies -- such as this District

 4              -- will be challenged to deal with the huge backlog of

 5              trials, hearings, sentencings, and other matters once

 6              normal operations resume.      In an email to Bloomberg

 7              commenting on this article, the Chief Judge of this

 8              District agreed that the Central District of California

 9              will have a “significant backlog of trials” when normal

10              operations resume.     She further expressed that the Judicial

11              Council’s recent declaration was “critical for us, given

12              that all ten of our district judge vacancies have been

13              declared judicial emergencies, and that we have an

14              extremely heavy caseload.”

15        (22) Given these facts, it is essential that Judges in this

16              District resolve as many matters as possible via video

17              teleconference and telephonic hearing while the COOP Plan

18              remains in effect.     By holding these hearings now, this

19              District will be in a much better position to work through

20              the backlog of criminal and civil matters.

21        (23) I therefore conclude that the sentencing in this case

22              cannot be further delayed without serious harm to the

23              interests of justice.      If the Court were to delay this

24              hearing until it can be held in-person, it would only add

25              to the enormous backlog of criminal and civil matters

26              facing this Court, and every Judge in this District, when

27              normal operations resume.

28

                                          7
     Case 2:18-cr-00813-CJC Document 31 Filed 06/08/20 Page 8 of 8 Page ID #:143



 1        (24) The defendant in this case consents to proceed with his

 2              sentencing by video teleconference.

 3        (25) Based on the findings above, and my authority under

 4              § 15002(b) of the CARES Act, the sentencing in this case

 5              will be conducted by video teleconference as soon as

 6              possible.

 7

 8        IT IS SO ORDERED.

 9

10   June 8, 2020

11   DATE                                     THE
                                                E HONORABLE CORMAC J.
                                                                   J CARNEY
                                                                      CAR
                                              CHIEF UNITED STATES DISTRICT
12                                            JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          8
